DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 10, spatial distribution is described in the original disclosure in paragraphs [0001], [0010], [0013], [0095], [0097], and [0098] and claims 10, 13. However, the disclosure fails to set forth a search of the spatial distribution. Therefore, claiming the limitation directed to a search of spatial distribution must be cancelled from the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thibault (U.S. PG-PUB NO. 2019/0108441 A1).
-Regarding claim 1, Thibault discloses a method for denoising in a single photon emission computed tomography (SPECT) system (FIGS. 1-3; [0020] “approach may be used in … (SPECT) scanners”), the method comprising: detecting (FIG. 2 patient 118, detector 122; [0037] “toroidal radiation detector”), by the SPECT system configured with first settings (FIG. 2 controller 124, source 112, collimator 114; [0037]-[0043] “scan protocols”, “shapes or limits”, “radio-active tracer”), emissions from a patient ([0021] “may be emission type data (…SPECT data)”); reconstructing, with second settings (FIG. 1 neural network 50, error function 62; [0034]-[0036] “mean squared error” “image gradients”; [0054] “cost function” (2)), a representation in object space from the emissions (FIG. 1 training input 52 [0051] “first image reconstructed” FIG. 3 image 182 FBP [0059]); determining, by input of the first and/or second settings to a machine- learned model, a noise structure (FIG. 1 network 50, input 52; FIG. 3 network 180; [0034] “output 60 ( …residual image)”; [0054]-[0057] “residual mapping R”, “cost function”, “gradient descent”); reducing noise in the representation using the noise structure ([0054] “x                        
                            ≈
                        
                    y-R(y)”; FIGS. 3-4; [0059] [0062] “employed to remove noise”); and generating an image of the noise-reduced representation (FIGS. 5-7 image 230 [0062] “image 220 is processed using a residual image”)
-Regarding claim 2, Thibault further discloses wherein detecting comprises detecting with the first settings being for a collimator, isotope, scan protocol, and type of SPECT system (FIG. 2 controller 124, source 112, collimator 114; [0037]-[0043] “scan protocols”, “shapes or limits”, “radio-active tracer”; [0021] “may be emission type data (… SPECT data)”), wherein reconstructing comprises reconstructing with the second settings being for type of reconstruction, model, and compensation technique (FIG. 1 neural network 50, error function 62; [0034]-[0036] “mean squared error” “image gradients”; [0054] “cost function” (2);  [0031] “trained …with… an iterative reconstruction algorithm”), and wherein determining comprises determining by input of the first and second settings to the machine-learned model (FIG. 1 network 50, input 52; FIG. 3 network 180; [0034] “output 60 ( …residual image)”; [0054]-[0057] “residual mapping R”, “cost function”).
-Regarding claim 3, Thibault further discloses wherein reconstructing comprises iterative reconstruction, and the second settings comprises a number of iterations or a stop criterion ([0031] “machine learning algorithms are trained … with … an iterative reconstruction algorithm”; [0034]-[0036] “loss function may be the mean squared error (MSE)”, [0057] “gradient descent”).
-Regarding claim 4, Thibault further discloses wherein determining comprises determining by the machine-learned model having been trained with deep learning (FIG. 1; FIG. 3; [0034] [0051]-[0056]).
FIGS. 1-3 network 50, 180, residual image 200; [0028] “characterized as different layers”; [0054] “estimate the weight parameters”).
-Regarding claim 6, Thibault further discloses wherein determining comprises determining the noise structure as values of a noise model (FIGS. 1-3 network 50, 180, residual image 200; [0051] “reconstructed … with … characteristics … texture, artifacts”; [0054] “estimate the weight parameters”).
-Regarding claim 7, Thibault further discloses wherein reducing the noise comprises identifying the noise by similarity to the noise structure and reducing or eliminating the identified noise  (FIGS. 5-7 image 230 [0062]-[0063] “image 220 is processed using a residual image”).
-Regarding claim 8, Thibault further discloses wherein reducing the noise comprises filtering with filter parameters set based on the noise structure ([0051] “trained neural network 50 … applied to any image to produce an iterative-reconstruction equivalent image”; FIG. 3; [0059] “64 filters”)
-Regarding claim 9, Thibault further discloses generating the image comprises generating a quantitative SPECT image of a quantity representing activity concentration (FIGS. 1-3; [0037] “variety of views”, “toroidal radiation detector”, “radio-active tracer”, “source 112”;  [0021] “emission type data (…SPECT data)).
-Regarding claim 15, Thibault discloses a method for deep learning for denoising in quantitative single photon emission computed tomography (SPECT) imaging (FIG 1-3; [0020] “approach may be used in … (SPECT) scanners”), the method comprising: FIG. 1 [0034]-[0035] “training input 52”, “target image 64”, “error function 62”; [0021] “may be emission type data (…SPECT data)”; [0037] “variety of views”;[0043] “examination protocols”), the training data including noise shapes ([0054] “residual mapping R”; FIG. 3 residual image 200; [0063] “noise … around feature boundaries”); machine training with deep learning a network to output noise shape information from input of the arrangements (FIGS. 1-3 network 50, 180, residual image 200; [0054] “residual mapping R”; [0061]-[0063]); and storing the machine-learned network (FIG.2 memory 138 [0044] “storing data, processing parameters, and/or routines for tomographic image reconstruction”).
-Regarding claim 16, Thibault further discloses wherein generating comprises generating by SPECT imaging of phantoms and/or physics simulation ([0021] “emission type data (… SPECT data)”, “calibration”; [0031] “MBIR image”).
-Regarding claim 17, Thibault further discloses generating comprises generating with the different arrangements comprising different isotopes, collimator characteristics, types of SPECT systems, scan protocols, reconstruction approaches, reconstruction models, and/or reconstruction compensations (FIGS. 1-3; [0020]-[0021] “SPECT”; [0034] [0051] “network 50”; [0037]-[0043]; [0051] “residual mapping”).
-Regarding claim 18, Thibault further discloses machine training comprises machine training the network to output a shape, size, and/or intensity of noise as the noise shape information (FIGS. 1-3  network 50 network 180 residual image 200;  [0028] “characterized as different layers”; [0044] “reconstruction of images”; [0054] “estimate the weight parameters”).
([0054] “x                        
                            ≈
                        
                    y-R(y)”; FIG. 5 image 230 [0062] “image 220 is processed using a residual image”; FIG. 3 residual image 200).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibault (U.S. PG-PUB NO. 2019/0108441 A1) in view of Tobias (WO 2016166199 A1).
-Regarding claim 10, Thibault discloses a single photon emission computed tomography (SPECT) system (FIGS. 1-3; [0020] “approach may be used in … (SPECT) scanners”), the SPECT system comprising: a detector for detecting emissions from an isotope in a patient (FIG. 2 patient 118 detector 122; [0037] “variety of views”, “toroidal radiation detector”, “radio-active tracer”, “source 112”; [0021] “emission type data (…SPECT data)”); an image processor configured to reconstruct a spatial distribution of the emissions (FIG. 2, processor 130; [0044] “reconstruction of images”; [0063]), identify features of noise from a deep machine-learned network (FIG. 1 neural network 50; [0034] “output 60 ( …residual image)”; [0054] “residual mapping R”; FIG. 3 network 180), the features of the noise comprising a shape, size, and/or intensity structure (FIGS. 1-3 , processor 130 residual image 200;  [0028] “characterized as different layers”; [0044] “reconstruction of images”; [0054] “estimate the weight parameters”), and locate noise in the spatial distribution of emissions from a search of the spatial distribution for the features of noise ([0054] “residual mapping R”; FIG. 3 residual image 200; [0061]-[0063]); and a display configured to display an image from the spatial distribution of the emissions (FIG. 2 display 142; [0045] “observe the reconstructed images”), the image being a function of the located noise (([0054] “x                        
                            ≈
                        
                     y-R(y)”; FIG. 5 image 230 [0062] “image 220 is processed using a residual image”).
Thibault does disclose identifying features of noise from a deep machine-learned network, the features of the noise comprising a shape, size, and/or intensity structure. Thibault is silent to teach shape, size and/or intensity structure of noise and to locate noise in the spatial distribution of emissions from a search of the spatial distribution for the features of noise.
In the same field of endeavor, Tobias teaches identify features of noise by applying noise filtering algorithms (Tobias: Abstract; page 11, lines 9-12, “noise regions”, “standard deviation, entropy”; page 7, lines 13-14; page 15, lines 14-15). Tobias teaches the features of the noise comprising a shape, size, and/or intensity structure (Tobias: page 11, lines 9-12, “noise regions”, “pixel intensity inside the boxes”; page 12, lines 25-29, “bounding region shape”; page 7,  lines 13-14, “patch”), and to locate noise in the spatial distribution of emissions from a search of the Tobias: page 5, lines 21-23; page 7, lines 13-14; page 11, lines 9-12; page 12, lines 9-13).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Thibault with the teaching of Tobias by identifying and locating features of noise in order to reduce noise and improve quality of image
-Regarding claim 11, the combination further discloses comprising a collimator adjacent to the detector, and wherein the image processor is configured to identify the features of the noise from information for the isotope, the collimator, and the reconstruction, the information input to the deep machine- learned network (Thibault: FIGS.1-3; detector 122, collimator 114, source 112; [0037] “toroidal radiation detector”, “radio-active tracer”).
-Regarding claim 13, Thibault further discloses wherein the image processor is further configured to reduce the located noise, and wherein the image is a quantitative SPECT image of the spatial distribution of the emissions with the located noise being reduced (Thibault: FIGS. 1-3 processor 130 source 112 residual image 200; [0044] “reconstruction of images”; [0037] “variety of views”, “toroidal radiation detector”, “radio-active tracer”;  [0021] “emission type data (…SPECT data); FIGS. 5-7, [0061]-[0063]).
-Regarding claim 14, Thibault further discloses wherein the image processor is configured to identify the features of the noise by input of characteristics of the SPECT system and/or isotope characteristics to the machine-learned network (Thibault: FIGS. 1-3 , processor 130 source 112 residual image 200; [0044] “reconstruction of images”; [0021] “emission type data (…SPECT data); [0028] “characterized as different layers”; [0054] “estimate the weight parameters”; FIGS. 5-7, [0061]-[0063]).
Response to Arguments
Applicant’s arguments with respect to claims 10-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 1-11 and 13-19 have been fully considered but they are not persuasive. Applicant argues that independent claim 1 recites determining, by input of the first and/or second settings (SPECT detection settings and reconstruction settings) to a machine-learning model, a noise structure. Thibault does not disclose this limitation. Thibault does not input the settings used for the reconstruction to the machine-learned model and does not input the settings used for detection to the machine-learned model. 
The examiner respectfully disagrees. With respect to Thibault, and in response to applicant's argument that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “second settings (SPECT detection settings and reconstruction settings)”) are not recited in the rejected claim(s).  Claim1 recites “detecting, by the SPECT system configured with first settings … reconstructing, with second settings … determining, by input of the first and/or second settings to a machine- learned model, a noise structure”. From claim 1 limitations, the first settings are settings related to SPECT system configurations for FIG. 2 patient 118, detector 122; [0037] “toroidal radiation detector”), by the SPECT system configured with first settings (FIG. 2 controller 124, source 112, collimator 114; [0037]-[0043] “scan protocols”, “shapes or limits”, “radio-active tracer”)”; Thibault also teaches reconstructing, with second settings (FIG. 1 neural network 50, error function 62; [0034]-[0036] “mean squared error” “image gradients”; [0054] “cost function” (2)) and determining, by input of the first and/or second settings to a machine- learned model, a noise structure (FIG. 1 network 50, input 52; FIG. 3 network 180; [0034] “output 60 ( …residual image)”; [0054]-[0057] “residual mapping R”, “cost function”, “gradient descent”);”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664